HATCH, J. (dissenting).
I am unable to agree that the case of People ex rel. Sherwin Williams Co. v. Barker, 5 App. Div. 246, 39 N. Y. Supp. 151, is controlling of the questions presented by this appeal. On the contrary, I think the facts are in all essential respects the same as was presented to the court in People ex rel. Durand-Ruel v. Wells, 41 Misc. Rep. 144, 83 N. Y. Supp. 936, affirmed by this court on appeal 92 App. Div. 622, 87 N. Y. Supp. 1144. The distinction between that and the Sherwin Williams Case and the authorities upon which it was based is clearly pointed out by Mr. Justice Leventritt in his opinion. The order reducing the assessment should therefore be reversed, and the assessment as made confirmed.